Citation Nr: 1816524	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), due to exposure to herbicide agents, based upon substitution of the appellant as the claimant.

2. Entitlement to service connection for diabetes mellitus, type II (diabetes), due to exposure to herbicide agents, based upon substitution of the appellant as the claimant.

3. Entitlement to service connection for a skin condition, due to exposure to herbicide agents, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1960 to June 1962 with a 15 day period of active duty for training (ACDUTRA) service as a Reservist from June 20, 1964 to July 4, 1964.  He died in February 2017, and the appellant, his surviving spouse, has been substituted as the claimant in this appeal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

For all claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, 38 U.S.C. § 5121A (2012), permits an eligible person to file a request to be substituted for an original claimant for purposes of processing the claim to completion.  In March 2017, the appellant, the Veteran's widow, filed a substitution request, which was accepted by the RO in February 2018. 

The claims were remanded by the Board in August 2016 for further development.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's coronary arterial disease was not etiologically related to his military service.

2. The Veteran's diabetes was not etiologically related to his military service.

3. The Veteran's skin condition was not etiologically related to military service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for coronary arterial disease have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107A, 5107, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1010 (2017).

2. The criteria to establish service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107A, 5107, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1010 (2017).

3. The criteria to establish service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107A, 5107, 5121 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1010 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions which include coronary artery disease, diabetes, and chloracne or other acneform diseases consistent with chloracne.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the regulations governing presumptive service connection are not the sole method for showing a nexus to service.

Factual Background and Analysis

The Veteran initially filed a claim for service connection for CAD and diabetes in July 2011.  He later added a skin condition to his claim (February 2012).  He has asserted that he was exposed to Agent Orange at Fort Drum while serving with the 2nd Battalion, 2nd Infantry Brigade in 1961, which although stationed at Fort Devens, Massachusetts, conducted training at Fort Drum.  He stated that as he was the driver for his company commander, he believed he drove "to areas of where Agent Orange was sprayed."  Statement in Support of Claim, August 2011.

The Veteran has not claimed that his conditions that became manifest within one year of active service.  Indeed, the Veteran's medical service treatment records (STR) contain no entries regarding a heart condition, diabetes, or a skin condition.  

The Veteran's diagnoses of CAD, diabetes, and a skin condition, variously diagnosed as seborrheic dermatitis, rosacea, and actinic keratosis, are not in dispute.  As he did not assert direct service connection for his conditions, and his STR and other medical evidence of record show no evidence to support such a claim, the issue before the Board is whether the Veteran was exposed to an herbicide agent while in service, and therefore entitled to service connection on a presumptive basis.

The Board notes that the Veteran's diagnosed skin conditions do not include chloracne and thus are not included in the presumptions listed in 3.309(e).  As noted above, the Veteran's STRs contain no entries for a skin condition, and the Veteran has not claimed that his skin conditions were due to anything other than herbicide agent exposure.  Accordingly, as rosacea, seborrheic dermatitis, and actinic keratosis are not diseases for which presumptive service connection due to herbicide agent exposure may be granted, and there is no evidence of record to support direct service connection, the Board finds that service connection for a skin condition is not warranted.

The Veteran's diagnosed CAD and diabetes are diseases for which a presumptive service connection due to exposure to herbicide agents may apply.  The salient issue is whether the Veteran had exposure to herbicide agents while in the service.

The Veteran's military personnel records, to include his time in the Reserves, have all been obtained and thoroughly reviewed.  As noted above, the Veteran served on active duty from June 1960 to June 1962.  He also served an additional two years in the Reserves, with ACDUTRA during that time.  The military personnel records show that the Veteran had two periods of duty at Fort Drum, the first was from March 1962 to June 1962 and the second was from June 1964 to July 1964.

In assisting the Veteran regarding his claim, VA obtained records of herbicide agent use at Fort Drum from the Department of Defense (DoD).  Under the heading of New York State, the following information was provided: "Location of tactical Herbicide Use, Storage and or testing in New York: Regarding the use or testing of tactical herbicides at Fort (Camp) Drum, New York, the DoD documentation shows that Agent Orange was tested there from May 1 through October 1959.  Its application was tested with helicopter spraying of 13 drums over a 4 square mile artillery range.  Fort Drum itself includes over 138 square miles.  There is no record of testing during any other year or in any location other than the artillery range."

As the Veteran did not enter the service until June 1960, and the periods of duty at Fort Drum were in 1962 and 1964, three to five years after any Agent Orange was used on a portion of Fort Drum, the Board finds that the preponderance of the evidence is against the Veteran having had exposure to herbicide agents at Fort Drum.  Accordingly, the claims for presumptive service connection for CAD and diabetes, due to exposure to herbicide agents, must be denied.


ORDER

Service connection for coronary artery disease (CAD) is denied.

Service connection for diabetes mellitus, type II (DM) is denied.

Service connection for a skin disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


